IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-50591


ALFRED CASTELLANO

                                              Plaintiff-Appellee

                               versus

CHRIS FRAGOZO, Etc; ET AL

                                              Defendants

CHRIS FRAGOZO, Individually and in his Official Capacity as a San
Antonio Police Officer; MARIA SANCHEZ, Individually

                                              Defendants-Appellants

                            - - - - -
      Appeal from the United States District Court for the
                  Western District of Louisiana
                            - - - - -

                  ON PETITION FOR REHEARING EN BANC

    (Opinion November 20, 2002, 5 Cir., 2002, _____F.3d____)

                         (February 5, 2003)

BEFORE:    KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES,
           SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
           BENAVIDES, STEWART, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

          A member of the Court in active service having requested

a poll on the petition for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the

court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of

supplemental briefs.